DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0015], “a drone capable of flight. the drone can be…”  should read “a drone capable of flight. The drone can be…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting detector” and “interface component” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “detector” for the apparatus performing the specified function of detecting one or more conditions associated with the fertility cycle of the cow.
“detector” is linked with the transitional phrase “configured to” and modified by the functional language “detect one or more conditions associated with a fertility cycle of the cow”
“detector” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant in [0100] as components of a patch including any or all of: a chemical sensor such as a bovine fertility assay, a pedometer or some other sensor that detects walking activity, a tilt sensor, and a proximity sensor.
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “interface component” for the apparatus performing the specified function
“interface component” is linked with the transitional phrase “configured to” and modified by the functional language “transmit information related to the one or more conditions”
“interface component” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant in [0081] and [0094] as any type of transmitting/receiving circuit that may include an antenna and is for sending/receiving information wirelessly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “wherein the activity includes an increase in number of steps taken by the cow within a given time interval”. This limitation is unclear it is unclear if the number of steps is increasing from a count in a previous time interval, a baseline number of steps, historical data, or some other value. For the purposes of substantive examination, it is presumed the number of steps is increasing from a count in a previous time interval.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaylor et al (U.S. Patent Application No. 2004/0078219, hereinafter Kaylor).
Regarding Claim 1, Kaylor discloses
A patch (Element 20, Fig. 3; this can be a “mobile biosensor…attached to the skin”, [0058]) comprising: 
a patch substrate configured to support a plurality of components (“can include signal transmission means….and…storage means”, [0058]), and to allow the patch to be attached to a cow (by being attacked to the skin, the mobile biosensor can also be attached to the skin of a cow); 
a detector implemented on or at least partially within the patch structure (“The biosensor 20 may detect one or more analytes directly”, [0117]), and configured to detect one or more conditions associated with a fertility cycle of the cow (“monitoring reproductive status”, [0082]; this reproductive status could be that of a cow, [0274]); and 
an interface component implemented on or at least partially within the patch structure (“signal transmission means such as wireless transmission”, [0058]), and in communication with the detector (both are part of Element 20), the interface component configured to transmit information related to the one or more conditions (biosensor signal 40, Fig. 3), such that the information allows estimation of occurrence of a standing estrus window for the cow (Element 26, Fig. 3 is a processing module, which can monitor reproductive status, [0082], of an animal such as a cow, [0274]).
Regarding Claim 2, Kaylor discloses the patch of claim 1 wherein the patch substrate is configured to be attached to a skin of the cow (“this can be a “mobile biosensor…attached to the skin”, [0058]; by being attacked to the skin, the mobile biosensor can also be attached to the skin of a cow)
Regarding Claim 19, Kaylor teaches the patch of claim 1 wherein the interface component includes a communication circuit (“A mobile biosensor can include signal transmission means…”, 
Regarding Claim 20, Kaylor discloses the patch of claim 19 wherein the communication circuit is configured to send the information in a wireless manner (“…such as wireless transmission”, [0058]).

Claims 1-11, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton-Sweeney et al (U.S. Patent Application No. 2016/0066894, hereinafter Barton-Sweeney).
Regarding Claim 1, Barton-Sweeney discloses
A patch (Element 502, Fig. 13; “the wearable sensor device 502 may be a patch”, [0115]) comprising: 
a patch substrate configured to support a plurality of components (“The device could also be in the form of a sticker with a circuit embedded into it”, [0117]), and to allow the patch to be attached to a cow (“arranged in direct contact with the user’s skin”, [0107]; “or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows the user can be a cow]); 
a detector implemented on or at least partially within the patch structure (“502 has built-in sensor(s)…”, [0115]), and configured to detect one or more conditions (“that collects biomarker values from the skin”, [0115]) associated with a fertility cycle of the cow; (“or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows the device can be used to track a fertility cycle of a cow); and 
an interface component implemented on or at least partially within the patch structure, and in communication with the detector (“A controller may cooperate with these sensors to receive signals from the sensors”, [0015]), the interface component configured to transmit information related to the one or more conditions (“The controller may include…data communications circuits for…transmitting/receiving signals”, [0115]; “The measured data may then be sent to either an external device”, [0115]), such that the information allows estimation of occurrence of a standing estrus window for the cow (tracking the fertility cycle of a cow allows estimation of when the estrus window occurs).
Regarding Claim 2, Barton-Sweeney discloses the patch of claim 1 wherein the patch substrate is configured to be attached to a skin of the cow (“or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows the device can be on a cow, i.e. can be attached to the skin of a cow).
Regarding Claim 3, Barton-Sweeney discloses the patch of claim 1 wherein the detector is configured to detect presence and/or concentration of a hormone associated with the fertility cycle of the cow (“(“502 has built-in sensor(s) that collects biomarker values from the skin”, [0115]; one of these biomarkers can be progesterone, [0122], which is a hormone).
Regarding Claim 4, Barton-Sweeney discloses the patch of claim 3 wherein the detector is configured to measure a concentration level of progesterone hormone (“It should be appreciated that while specific sensors or sensor technologies may have been described herein, other sensors including those that measure values associated with…progesterone… may also be used to monitor the aforementioned biomarkers”, [0155]).
Regarding Claim 5, Barton-Sweeney discloses the patch of claim 4 wherein the detector is further configured to generate a signal indicative of an approach of the standing estrus window (“…then the fertility level associated with that threshold is indicated”, [0099]) when the concentration levels measured at two different times indicate a decrease from a first value above a threshold to a second value below the threshold (“When one or more of the biomarkers crosses a predetermined threshold…”, [0099]).
Regarding Claim 6, Barton-Sweeney discloses the patch of claim 3 wherein the detector is configured to measure a concentration level of estradiol hormone (“It should be appreciated that while specific sensors or sensor technologies may have been described herein, other sensors including those that measure values associated with…estrogen… may also be used to monitor the aforementioned biomarkers”, [0155]; estradiol is a species of estrogen).
Regarding Claim 7, Barton-Sweeney discloses the patch of claim 4 wherein the detector is further configured to generate a signal indicative of an approach of the standing estrus window (“…then 
Regarding Claim 8, Barton-Sweeney discloses the patch of claim 3 wherein the detector is configured to measure a concentration level of luteinizing hormone (“The parameters include…luteinizing hormone”, [0143]; while this is a different embodiment than Fig. 13, the purpose of this device is also to determine fertile levels, [0142]).
Regarding Claim 9, Barton-Sweeney discloses the patch of claim 4 wherein the detector is further configured to generate a signal indicative of an approach of the standing estrus window (“…then the fertility level associated with that threshold is indicated”, [0099]) when the concentration levels measured at two different times indicate a decrease from a first value above a threshold to a second value below the threshold (“When one or more of the biomarkers crosses a predetermined threshold…”, [0099]).
Regarding Claim 10, Barton-Sweeney discloses the patch of claim 1 wherein the detector is configured to detect a rate of change in concentration of a hormone (“the biomarkers are tracked over time…”, [0099]; this data also gives the rate of change) associated with the fertility cycle of the cow (“the fertility level may be determined using several methods…”, [0099]; “or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows the fertility cycle can be that of a cow]).
Regarding Claim 11, Barton-Sweeney discloses the patch of claim 1 wherein the detector is configured to detect an activity of the cow (“In one embodiment, the skin mounted sensor may include an accelerometer…to measure the user’s motion”, [0120]; the user can be a cow, [0105]), the activity associated with the fertility cycle of the cow (“The activity level of the user may impact…the determination of fertility level”, [0120]; the fertility cycle can be that of a cow, [0105]).
Regarding Claim 19, Barton-Sweeney discloses the patch of claim 1 wherein the interface component includes a communication circuit (“The controller may include…data communications circuits…”, [0115] configured to send the information to an external device (“for…transmitting/receiving signals”, [0115]; “The measured data may then be sent to either an external device”, [0115]).
Regarding Claim 20, Barton-Sweeney discloses the patch of claim 19 wherein the communication circuit is configured to send the information in a wireless manner (Fig. 13 shows element 502 in communication with a cellular phone, which communicates in a wireless manner).
Regarding Claim 21, Barton-Sweeney discloses
A method comprising: 
attaching a patch (Element 502, Fig. 1) to a cow (“502 is arranged in direct contact with the user’s skin”, [0107]), the patch including a substrate configured to support a plurality of components (“The device could also be in the form of a sticker with a circuit embedded into it”, [0117]); 
detecting, with the patch, one or more conditions (“502 has built-in sensor(s) that collects biomarker values from the skin”, [0115]) associated with a fertility cycle (Element 502 is part of Fig. 13, which is an embodiment of a fertility monitoring system) of the cow (“or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows this method can be used to track a fertility cycle of a cow); and 
transferring information about the detecting (“The measured data may then be sent to either an external device”, [0115]) such that the information allows estimation of occurrence of a standing estrus window for the cow (tracking the fertility cycle of a cow allows estimation of when the estrus window occurs).
Regarding Claim 22, Barton-Sweeney discloses
A system for managing fertility of cows, comprising: a patch (Element 502, Fig. 13; “the wearable sensor device 502 may be a patch”, [0115]) configured to be attached to a cow (“arranged in direct contact with the user’s skin”, [0107]; “or where tracking the fertility of multiple mammals is necessary, for example on cattle farms”, [0105]; this shows the user can be a cow]), the patch including a 
Filing Date: 02-17-2019 a monitor configured to receive the information from the patch (“The measured data may then be sent to either an external device”, [0115]), such that the information received by the monitor allows estimation of occurrence of a standing estrus window for the cow (The information received by the external device can be used to track the fertility cycle of a cow, which allows estimation of the fertility cycle of a cow).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barton-Sweeney in view of Yamano et al (European Patent Application No. 2832218, hereinafter Yamano).
Regarding Claim 12, Barton-Sweeney discloses the patch of claim 11. Barton-Sweeney discloses the claimed invention except for expressly disclosing wherein the activity includes an increase in number of steps taken by the cow within a given time interval. However, Yamano discloses wherein the activity includes an increase in number of steps taken by the cow (“if the three consecutive step counts are greater than or equal to the threshold, the first determining unit 1302 determines that the livestock animal A is in estrus”, [0099]) within a given time interval (“the three most recently measured, hourly step counts”, [0099]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patch of Barton-Sweeney, with the step counts of Yamano, because female cows have a characteristic in that the when in estrus, the female cow has a step count that increases per unit time compared to periods when not in estrus, as taught by Yamano ([0024]). Thus, utilizing this fact to predict an estrus window would have been obvious to one of ordinary skill in the art.
Regarding Claim 13, modified Barton-Sweeney discloses the patch of claim 12.
Yamano teaches wherein the detector includes a pedometer functionality (Further, a system is present that...attaches to a female cow, a pedometer that measures step count”, [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Barton-Sweeney, with the pedometer of Yamano, because female cows have a characteristic in that the when in estrus, the female cow has a step count that increases per unit time compared to periods when not in estrus, as taught by Yamano ([0024]). Thus, utilizing this fact to predict an estrus window would have been obvious to one of ordinary skill in the art.
Claims 11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barton-Sweeney in view of Ikeda et al (U.S. Patent Application No. 2018/0035648, hereinafter Ikeda).
Regarding Claim 11, Barton-Sweeney discloses the patch of Claim 1. Barton-Sweeney discloses the claimed invention except for expressly disclosing wherein the detector is configured to detect an 
Regarding Claim 14, modified Barton Sweeney discloses the patch of claim 11.
Ikeda teaches wherein the activity includes a mounting action associated with the cow (Fig. 1, “Mounting behavior, or the like, of domestic animals, or the like, can easily be detected”, [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patch of Barton-Sweeney, with the activity including a mounting action associated with the cow of Ikeda, because detecting mounting activity of the cow can be associated with an estrus window, as taught by Ikeda (Fig. 7). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding Claim 17, modified Barton-Sweeney discloses the patch of Claim 11. 
Ikeda teaches wherein the activity includes the cow being in close proximity of another cow (Fig. 1, “Once the mounted-side apparatus 20 faces the mounting side apparatus 10 at an appropriate distance, such as 0 cm to 30 cm…”, [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patch of Barton-Sweeney, with the close proximity sensing of Ikeda, because detecting the close proximity of one cow to another can part of 
Regarding Claim 18, Barton-Sweeney discloses the patch of claim 17.
Ikeda teaches wherein the detector includes a proximity sensing functionality with respect to a patch attached to the other cow (Fig. 1, Element 10 is attached to the mounting cow, Element 20 is attached to the mounted cow; “Once the mounted-side apparatus 20 faces the mounting side apparatus 10 at an appropriate distance, such as 0 cm to 30 cm, the mounted-side apparatus 20 returns a unique ID of the mounted cow to the mounting side apparatus 10”, [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patch of Barton-Sweeney, with the proximity sensing functionality of Ikeda, because proximity sensing is part of detecting mounting, which can be associated with an estrus window, as taught by Ikeda (Fig. 7). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Starzl et al (U.S. Patent No. 5542431), which discloses a system to detect the onset of estrous of a cow using activity monitoring.
See Simpson et al (U.S. Patent Application No. 2009/0299156), which discloses an sensor used for in vivo measurements that predicts ovulation cycles, and can be used for humans or animals.
See Gilmour et al (U.S. Patent Application No. 2010/0312137
See Kool et al (U.S. Patent Application No. 2015/0351885), which discloses detecting the number of steps of a cow via a pedometer, and using this information to generate an oestrus attention signal.
See Dinger et al (U.S. Patent Application No. 2016/0157979), which discloses a patch on a cow that can indicate a cow being in oestrus.
See Peppou et al (U.S. Patent Application No.  2017/0055499), which discloses a tattoo of intelligent ink that can detect hormone levels that indicate pregnancy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791